Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  20 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Re claim 20 this claim depends from cancelled claim 1 it is unclear what the claim scope is because the claim is cancelled. Claims 21 depends from claims 20 and therefore is unclear for the same reason. For the purpose of examination the examiner will assume that claim 20 was intended to depend from claim 11.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 20 and 22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tateno  US 2015/269735 .



RE claim 11 Tateno discloses 

A method comprising: 
receiving an image signal from an image sensor (see paragraph 38); 
determining, based on the image signal, an extent to which, for a selected region of the image sensor, noise caused by the image sensor is present (see paragraph 39 predicted noise amount ); 

and ascertaining a resultant evaluation parameter for an image segment of an image acquired by the image sensor(see paragraph 43 note that the predicted amount of variation is based on the noise amount )

 wherein: the resultant evaluation parameter represents whether the image segment is suitable (see paragraph 43 and 50  note that magnitude of the luminance gradient attributed to 

and the image segment corresponding to the selected region of the image sensor and the resultant evaluation parameter are ascertained based on the determined extent of the noise (see paragraph 43 note that the predicted amount of variation is determined based on the extent of the noise  see also paragraph 50 and 54 ).



Re claim 20 Tateno discloses  wherein the determining is additionally performed respectively for one or more other selected regions of the image sensor (see paragraph 39 note that noise is found at each region or pixel) in order to ascertain one or more additional resultant evluation parameters (see paragraph 48-51 note that a threshold is determined for each pixel based on the luminance gradient value).



Re claim 22  this claim is An apparatus comprising a processor, wherein: the processor is configured to:  perform the method of claim 1 (see Tateno paragraph 92)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno  US 2015/269735 in view of Tsubaki US 2014/0293004.

Re claim 16 Tateno discloses all of the elements of claim 11 Tateno does not disclose applying a dynamic compression to the image signal, wherein the determining is subsequently performed based on the dynamically compressed image signal. Tsubaki discloses applying a dynamic compression to the image signal, wherein the determining is subsequently performed based on the dynamically compressed image signal ( note the specification of the presentation application states that dynamic compression is the same as tone mapping; the examiner notes that Tsubaki performs a preprocessing including tone mapping to improve accuracy of feature extraction see paragraph 27 ). The references are analogous art because they both relate to feature extraction of an image. The motivation to combine is to improve accuracy and robustness (see paragraph 27). Therefore it would have been obvious before the effective filing date of the invention to combine Tanteo with Tsubaki to reach the aforementioned advantage.

Allowable Subject Matter
Claims 12-15 and 17-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669